Citation Nr: 0631217	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  99-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder with obsessive and schizotypal features.

2.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
March 31, 1997.

3.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) when, in a decision entered April 
20, 1998, it assigned an evaluation of 40 percent for 
postoperative residuals of left eye keratoconus.

4.  Entitlement to a higher schedular rating for 
postoperative residuals of left eye keratoconus for the 
period from April 1, 1997, to May 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) RO in 
Des Moines, Iowa.  In July 2004, the Board remanded the 
veteran's case to the RO for additional development.  The 
case has been returned to the Board for appellate review.

The veteran submitted several statements and evidence, which 
were received by the Board subsequent to the RO's final 
consideration of his claims.  Because the statements and 
evidence constitute contentions that are duplicative of 
previous arguments or otherwise not pertinent, the Board 
finds that remand to the RO for a supplemental statement of 
the case (SSOC), concerning the service connection and 
temporary total disability issues is not required.  See 
38 C.F.R. §§ 19.31, 19.37 (2006).

In July 2003, the veteran's representative submitted what can 
reasonably be construed as a notice of disagreement (NOD) as 
to the CUE issue regarding the April 20, 1998 rating 
decision.  Thus far, the veteran has not been furnished a 
statement of the case (SOC) addressing that issue.  This 
matter, as well as the higher schedular rating for the left 
eye keratoconus issue, is discussed in further detail in the 
remand following the Board's decision.


FINDINGS OF FACT

1.  The veteran does not have a personality disorder that is 
attributable to his active military service.

2.  No relationship has been established between the 
veteran's personality disorder and his service-connected left 
eye keratoconus or folliculitis.

3.  The veteran was granted temporary total disability 
benefits based on the need for post-surgical convalescence, 
involving his service-connected left eye condition, effective 
from February 21, 1997 through March 31, 1997.

4.  The February 21, 1997 left eye surgery did not result in 
severe postoperative residuals or otherwise necessitate 
convalescence beyond March 31, 1997.


CONCLUSIONS OF LAW

1.  The veteran does not have a personality disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor is a personality disorder 
the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.127 (2006).

2.  The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected left eye condition beyond 
March 31, 1997, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the service connection and 
temporary total disability claims has been accomplished.  
Through March 2003 and August 2004 notice letters, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims.  In SOCs in January 1999 and 
January 2001, as well as in supplemental SOCs in May 2003 and 
June 2006, the RO notified them of the evidence that had been 
considered in connection with the veteran's claims and the 
bases for the denial of his claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2003 and August 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told it is his responsibility to make sure that VA receives 
all requested records that are not in the possession of a 
Federal department or agency.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  This includes the 
criteria for assigning a disability rating and an effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  See also Prickett v. Nicholson, 
No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
service connection and the temporary total disability issues.  
The veteran's service medical records have been obtained and 
associated with the claims file, as have Social Security 
Administration records and treatment records from the VA 
Medical Center (VAMC) in Iowa City, Iowa.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in May 1998, 
July 2000, May 2002, and September 2005, the veteran was 
provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, he was afforded 
a video conference hearing in January 2004, the transcript of 
which is also of record.



II. Analysis

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

Under 38 C.F.R. § 3.310(a) (2006), service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran contends that his personality disorder is related 
to his left eye condition.  He is currently service connected 
for status-post left eye keratoconus and folliculitis.

A review of the medical evidence reveals that the veteran was 
first diagnosed with a personality disorder by a 
psychiatrist, E.N., M.D., in April 1997.  Records since then, 
from Dr. E.N., S.E., Ph.D., and the Iowa City VAMC, indicate 
regular treatment for a personality disorder.  The treatment 
records are absent any opinion relating the veteran's 
personality disorder to his left eye condition (or 
folliculitis).  Essentially, they reflect ongoing treatment 
for the symptoms of the disorder.

In September 2005, the veteran was afforded a psychiatric VA 
examination.  After a review of the claims file and a 
thorough examination of the veteran, the examiner diagnosed 
the veteran with a personality disorder, not otherwise 
specified.  He found that the personality disorder was not 
related to, or aggravated, by the veteran's left eye 
condition or folliculitis.  The examiner opined as follows:

I believe the veteran suffers from a 
longstanding personality disorder.  It is 
difficult to determine exactly when this 
became a problem for him, but he does report 
problems with interpersonal relationships 
dating to prior to his time in the service.  
I also believe that the veteran suffered from 
an anxiety disorder, which has been prominent 
ever since his time in the service.  In 
regards to his service-connected eye 
condition and skin condition, I do not 
believe that they have worsened his 
personality disorder, rather that they 
provide sort of a chrysalis for his anxiety 
disorder and give him something to focus on 
when he is feeling anxious, but it is clear 
from prior notes that he often is anxious 
about other things other than just his health 
and his eye condition.

In light of this medical opinion, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  The only medical opinion regarding the claim is 
unfavorable.  The opinion is competent, thorough, and has a 
complete rationale for the finding.  Thus, service connection 
for a personality disorder, as secondary to service-connected 
left eye condition or folliculitis, is not warranted.

The Board also notes that generally, personality disorders 
are not diseases or injuries for compensation purposes and 
may not be service-connected except as provided for in 
38 C.F.R. § 3.310(a).  38 C.F.R. § 4.127 (2006).  As such, 
service connection is not permissible on a direct basis in 
this case.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his personality disorder is related 
to his left eye condition, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a personality disorder with 
obsessive and schizotypal features must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

Temporary Total Disability

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release if the hospital treatment of 
the service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2006). 

Following the temporary total disability rating, the 
disability will be rated by the appropriate schedular 
evaluation.  38 C.F.R. § 4.30.

The veteran had cataract surgery on his left eye at the Iowa 
City VAMC on February 21, 1997.  The operation report 
indicates that the procedure was without complications and 
the veteran tolerated it well.  The veteran was released from 
the medical center that day and prescribed pain medications 
during his convalescence.  Accordingly, the RO granted the 
veteran a 1-month temporary total disability convalescent 
rating under 38 C.F.R. § 4.30.  This was from the period of 
February 21, 1997 through March 31, 1997.  The veteran 
contends that the convalescence period should be extended 
beyond March 31, 1997 because he experienced symptoms of 
aching, variable visual acuity, glare, and diplopia.

Progress notes from the Iowa City VAMC following the 
operation do not show that the veteran's left eye condition 
was such that it required further recuperation in order to 
extend his temporary 100 percent rating.  There is an absence 
of any statement from a physician to the effect that the 
veteran required further convalescence after March 31, 1997.  
Although the veteran complained of occasional aching in his 
left eye, progress notes indicate that post-operative 
medications were gradually tapered off and the lens graft on 
the left eye continued to look great.  Vision acuity problems 
and diplopia were attributed to the need to find the 
appropriate contact lens for the veteran.

A temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
The appropriate schedular rating is intended to cover this 
situation.  The medical evidence does not demonstrate that 
the veteran's left eye surgery resulted in severe 
postoperative residuals.  The Board finds that the RO 
established an appropriate 1-month convalescence rating 
following the left eye surgery, effective from February 21, 
1997 to March 31, 1997.  Accordingly, an extension of a 
temporary 100 percent convalescent rating beyond March 31, 
1997, under 38 C.F.R. § 4.30, is not warranted.


ORDER

Service connection for a personality disorder with obsessive 
and schizotypal features is denied.

An extension of a temporary total disability rating based on 
the need for convalescence beyond March 31, 1997 is denied.


REMAND

As noted above, the veteran has filed a timely NOD with 
respect to whether the RO committed CUE when, in a decision 
entered April 20, 1998, it assigned an evaluation of 40 
percent for postoperative residuals of left eye keratoconus.  
To date, however, no SOC as to that issue has been furnished.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.

Because the CUE issue is being remanded, any subsequent 
adjudication by the RO of that issue may have a bearing on 
the issue of entitlement to a higher schedular rating for 
postoperative residuals of left eye keratoconus for the 
period from April 1, 1997, to May 1, 1998, which is now on 
appeal.  It follows that, any Board action on the higher 
schedular rating claim would, at this juncture, be premature.  
Hence, the Board will defer consideration of that issue.

Accordingly, these issues are REMANDED to the RO for the 
following action:

Unless the matter is resolved by granting 
the benefits sought, or the notice of 
disagreement is withdrawn, the RO must 
furnish the veteran and his 
representative an SOC, in accordance with 
38 C.F.R. § 19.29 (2006), with respect to 
the matter of the appeal of the CUE 
issue.  The SOC should cite to 38 C.F.R. 
§ 3.105(a) (2006), the regulation 
regarding CUE.  This issue should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  However, 
whether or not the CUE issue is appealed, 
the higher schedular rating issue must be 
returned to the Board for review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


